Exhibit 10.3

EXECUTION VERSION

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”), dated as of April 5, 2013, among Flowers Foods, Inc., a Georgia
corporation (the “Borrower”), the Lenders party hereto, Deutsche Bank AG New
York Branch, as administrative agent (the “Administrative Agent”), Swingline
Lender and Issuing Lender. Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to them in the Credit Agreement
referred to below, as amended by this Second Amendment. References to Sections
or Schedules are references to Sections of, or Schedules to, the Credit
Agreement, as applicable, unless otherwise stated.

RECITALS

WHEREAS, the parties hereto are parties to a Credit Agreement, dated as of
October 24, 2003, as amended and restated as of October 29, 2004, as further
amended and restated as of June 6, 2006, as further amended and restated as of
May 20, 2011, and as amended as of November 16, 2012 (as so amended, and as
further amended, amended and restated, modified and/or supplemented to, but not
including, the date hereof, the “Credit Agreement”), among the Borrower, the
Lenders party thereto, the Administrative Agent, the Swingline Lender and
Issuing Lender; and

WHEREAS, the parties hereto desire to amend the Credit Agreement pursuant to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1. Amendments and Agreements With Respect to the Credit Agreement.

(i) Section 1.09 of the Credit Agreement is hereby amended by deleting the text
“two,” immediately following the text “at the option of the Borrower, be a
one,”.

(ii) Section 4.04 of the Credit Agreement is hereby restated in its entirety as
follows:

“4.04 Net Payments; Taxes.

(a) All payments made by any Credit Party hereunder or under any Note will be
made without setoff, counterclaim or other defense. Except as provided in
Section 4.04(b), 13.04, 13.14 or 13.15 and except as required by applicable law,
all such payments will be made free and clear of, and without deduction or
withholding for, any present or future Taxes now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any Excluded Taxes) (all such non-excluded Taxes
being referred to collectively as “Withholding Taxes”). If any Withholding Taxes
are so levied or imposed, the



--------------------------------------------------------------------------------

Borrower agrees to pay the full amount of such Withholding Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or any other Credit Document or under any Note, after
withholding or deduction for or on account of any Withholding Taxes, will not be
less than the amount provided for herein or in such Credit Document or in such
Note. If any amounts are payable in respect of Withholding Taxes pursuant to the
preceding sentence, the Borrower agrees to reimburse each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income (however denominated) of the applicable Lender as a result of such Lender
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) and for any withholding of taxes as such Lender
shall determine are payable by, or withheld from, such Lender, in respect of
such amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence. The Borrower will furnish to the Administrative Agent
within 45 days after the date the payment of any Withholding Taxes is due
pursuant to applicable law certified copies of tax receipts evidencing such
payment by the Borrower. The Borrower agrees to indemnify and hold harmless each
Lender, and reimburse such Lender upon its written request, for the amount of
any Withholding Taxes so levied or imposed and paid by such Lender.

(b) (i) Any Lender that is entitled to an exemption from or reduction of
Withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.04(b)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup Withholding Tax;

 

-2-



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal Withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal Withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal Withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

-3-



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal Withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(c) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 4.04 (including by the payment of additional amounts
pursuant to this Section 4.04), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (c) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this paragraph (c), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (c) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.”

(iii) Section 5.07 of the Credit Agreement is hereby amended by deleting the
text “2,000,000” appearing therein and inserting the text “5,000,000” in lieu
thereof.

(iv) Section 7.10(a) of the Credit Agreement is hereby restated in its entirety
as follows:

“(a) (i) Each Plan is in compliance in all material respects with ERISA and the
Code; no Reportable Event has occurred with respect to a Plan; to the knowledge
of the Borrower, no Multiemployer Plan is insolvent or in reorganization; no
Plan has an Unfunded Current Liability; no Plan has an accumulated or waived
funding deficiency, or has applied for an extension of any amortization period
within the meaning of Section 412 of the Code; neither

 

-4-



--------------------------------------------------------------------------------

the Borrower nor any of its respective Subsidiaries nor any ERISA Affiliate has
incurred any liability (other than contributions by the Borrower or an ERISA
Affiliate timely made in accordance with minimum funding requirements under
Section 412 of the Code and in accordance with the requirements of Section 515
of ERISA) to or on account of a Plan and/or a Multiemployer Plan pursuant to
Section 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA; no proceedings
have been instituted to terminate or appoint a trustee to administer any Plan;
no action, suit, proceeding, hearing, audit or investigation with respect to the
administration, operation or investment of assets of any Plan (other than
routine claims for benefits) is pending, expected or threatened in writing; none
of the Borrower, any of its respective Subsidiaries or any ERISA Affiliate has
incurred a complete or partial withdrawal from any Multiemployer Plan; (ii) and
in each case in clause (a)(i) above, no liability, individually, or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.”

(v) Section 7.12 of the Credit Agreement is hereby restated in its entirety as
follows:

“7.12 [Reserved].”

(vi) Section 7.15 of the Credit Agreement is hereby restated in its entirety as
follows:

“7.15 Anti-Terrorism Law.

(a) Neither the Borrower nor any of its Subsidiaries is in violation of any
legal requirement relating to any laws with respect to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001 (the “Executive Order”) and the
USA Patriot Act. Neither the Borrower nor any of its Subsidiaries and, to the
knowledge of the Borrower, no agent of the Borrower or any of its Subsidiaries
acting on behalf of the Borrower or any of its Subsidiaries, as the case may be,
is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

 

-5-



--------------------------------------------------------------------------------

(b) Neither the Borrower nor any of its Subsidiaries and, to the knowledge of
the Borrower, no agent of the Borrower or any of its Subsidiaries acting on
behalf of the Borrower or any of its respective Subsidiaries, as the case may
be, (i) conducts any business or engages in making or receiving any contribution
of funds, goods or services to or for the benefit of a Person described in
Section 7.15(a), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.”

(vii) Section 7.19 of the Credit Agreement is hereby amended by deleting the
text “2,000,000” appearing therein and inserting the text “5,000,000” in lieu
thereof.

(viii) Section 8.01(c) of the Credit Agreement is hereby restated in its
entirety as follows:

“(c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 8.01(a) and (b), a certificate of an
Authorized Representative of the Borrower in the form of Exhibit J to the effect
that, to the best of such Authorized Representative’s knowledge, no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall set forth the calculations required to
establish whether the Borrower was in compliance with the provisions of Sections
9.01(xiii), 9.05(v), 9.07 and 9.08 at the end of such fiscal quarter or year, as
the case may be.”

(ix) Section 8.07 of the Credit Agreement is hereby amended by (x) inserting the
parenthetical “(other than contributions by the Borrower or an ERISA Affiliate
timely made in accordance with minimum funding requirements under Section 412 of
the Code and in accordance with the requirements of Section 515 of ERISA)”
immediately after the text “incur any liability” and immediately before the text
“(including any indirect,” appearing in clause (vii) thereof, (y) deleting the
text “Plan and/or Multiemployer” immediately after the text “4212 of ERISA or
with respect to a” appearing therein and (z) deleting the text “Affect” at the
end of such Section and inserting the text “Effect” in lieu thereof.

(x) Section 8.10(a) of the Credit Agreement is hereby amended by (x) deleting
the text “to the Administrative Agent” immediately after the text “deliver a
Subsidiaries Guaranty” appearing therein and (y) inserting the text “to the
Administrative Agent (i) a schedule that sets forth the correct legal name of
each Subsidiary of the Borrower, the direct and indirect (if any) owner of each
such Subsidiary and whether each such Subsidiary is a Wholly-Owned Domestic
Subsidiary and (ii)” immediately after the text “such event) deliver”.

(xi) Section 9.01(xii) of the Credit Agreement is hereby amended by deleting the
text “200,000,000” appearing therein and inserting the text “275,000,000” in
lieu thereof.

 

-6-



--------------------------------------------------------------------------------

(xii) Section 9.01(xiii) of the Credit Agreement is hereby amended by deleting
the text “150,000,000” appearing therein and inserting the text “200,000,000” in
lieu thereof.

(xiii) Section 9.01(xiii) of the Credit Agreement is hereby amended by deleting
the text “180,000,000” appearing therein and inserting the text “225,000,000” in
lieu thereof.

(xiv) Section 9.07 of the Credit Agreement is hereby amended by inserting the
following new text at the end of such Section:

“; provided that, if the Borrowing Date (as defined in the 2013 Credit
Agreement) occurs, the Borrower will not permit the Leverage Ratio as of the
last day of any fiscal quarter (x) following the Borrowing Date (as defined in
the 2013 Credit Agreement), up to and including the last day of the fourth full
fiscal quarter following the Borrowing Date (as defined in the 2013 Credit
Agreement), to be greater than 3.75:1.00 and (y) thereafter, to be greater than
3.50:1.00”.

(xv) Section 10.04 of the Credit Agreement is hereby amended by deleting the
text “50,000,000” appearing therein and inserting the text “75,000,000” in lieu
thereof.

(xvi) Section 10.06 of the Credit Agreement is hereby restated in its entirety
as follows:

“Section 10.06 ERISA. (a) Any Plan and/or Multiemployer Plan shall fail to
satisfy the minimum funding standard required for any plan year or part thereof
or a waiver of such standard or extension of any amortization period is sought
or granted under Section 412 of the Code, any Plan and/or Multiemployer Plan
shall have had or is likely to have a trustee appointed to administer such Plan
and/or Multiemployer Plan pursuant to Section 4042 of ERISA, any Plan and/or
Multiemployer Plan shall have been or is reasonably expected to be terminated or
to be the subject of termination proceedings under Section 4042 of ERISA, any
Plan and/or Multiemployer Plan shall have an Unfunded Current Liability, a
contribution required to be made to a Plan, Multiemployer Plan and/or Foreign
Pension Plan has not been timely made, or the Borrower or any of its respective
Subsidiaries or any ERISA Affiliate have incurred or is reasonably expected to
incur a liability (other than contributions by the Borrower or an ERISA
Affiliate timely made in accordance with minimum funding requirements under
Section 412 of the Code and in accordance with the requirements of Section 515
of ERISA) to or on account of a Plan and/or Multiemployer Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971, 4975 or 4980 of the Code; (b) there shall
result from any such event or events the imposition of a lien, the granting of a
security interest or a liability; (c) and in each case in clauses (a) and
(b) above, the same, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect; or”

(xvii) Section 10.08 of the Credit Agreement is hereby amended by deleting the
test “50,000,000” appearing therein and inserting the text “75,000,000” in lieu
thereof.

(xviii) The definition of “ERISA Affiliate” appearing in Section 11 of the
Credit Agreement is hereby restated in its entirety as follows:

 

-7-



--------------------------------------------------------------------------------

““ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or any Subsidiary of the Borrower would be
deemed to be a “single employer” within the meaning of Section 414(b), (c),
(m) or (o) of the Code.”

(xix) The definition of “FATCA” appearing in Section 11 of the Credit Agreement
is hereby restated in its entirety as follows:

““FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.”

(xx) The definition of “Guaranteed Obligations” appearing in Section 11 of the
Credit Agreement is hereby amended by inserting the following new text at the
end of such definition:

“; provided that, Guaranteed Obligations shall exclude any Excluded Swap
Obligations.”

(xxi) The definition of “Notice Office” appearing in Section 11 of the Credit
Agreement is hereby restated in its entirety as follows:

““Notice Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Building 200, Jacksonville, Florida 32256, Attention: Lee
Scherin (tele: (904) 520-5353) or such other office as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.”

(xxii) The definition of “Permitted Securitization” appearing in Section 11 of
the Credit Agreement is hereby restated in its entirety as follows:

““Permitted Securitization” shall mean any transaction or series of transactions
that may be entered into by the Borrower or any Subsidiary of the Borrower
pursuant to which it may sell, convey, contribute to capital or otherwise
transfer (which sale, conveyance, contribution to capital or transfer may
include or be supported by the grant of a security interest) Receivables or
interests therein and collateral securing such Receivables, contracts and
contract rights, purchase orders, security interests, financing statements or
other documentation in respect of such Receivables, any guarantees, indemnities,
warranties or other obligations or supporting obligations in respect of such
Receivables, any other assets that are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving receivables similar to such Receivables
and collections or proceeds of any of the foregoing (collectively, the “Related
Assets”) (i) to a trust, partnership, corporation or other Person (other than
the Borrower or any Subsidiary of the Borrower other than a special purpose
entity created primarily for the purposes of such transaction or transactions),
which transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or any successor transferee of
Indebtedness or fractional undivided interests or other securities that are to
receive payments from, or that represent interests in, the cash flow derived
from such Receivables and Related Assets or interests in such Receivables and
Related Assets, or (ii) directly to one or more investors or other purchasers
(other than the Borrower or any Subsidiary of the Borrower other than a special
purpose entity primarily created for purposes of

 

-8-



--------------------------------------------------------------------------------

such transaction or transactions), it being understood that a Permitted
Securitization may involve (A) one or more sequential transfers or pledges of
the same Receivables and Related Assets, or interests therein, and all such
transfers, pledges and Indebtedness incurrences shall be part of and constitute
a single Permitted Securitization, and (B) periodic transfers or pledges of
Receivables and/or revolving transactions in which new Receivables and Related
Assets, or interests therein, are transferred or pledged upon collection of
previously transferred or pledged Receivables and Related Assets, or interests
therein; provided that (x) any such transactions shall provide for recourse to
such Subsidiary of the Borrower or the Borrower (as applicable) only in respect
of the cash flows in respect of such Receivables and Related Assets and to the
extent of other customary securitization undertakings in the jurisdiction
relevant to such transactions and (y) the aggregate amount of all such
transactions constituting “Permitted Securitizations” shall not exceed an
aggregate amount equal to $200,000,000 at any time outstanding. The “amount” or
“principal amount” of any Permitted Securitization shall be deemed at any time
to be (1) the aggregate principal, or stated amount, of the Indebtedness or
fractional undivided interests (which stated amount may be described as a “net
investment” or similar term reflecting the amount invested in such undivided
interest) or other securities incurred or issued pursuant to such Permitted
Securitization, in each case outstanding at such time, or (2) in the case of any
Permitted Securitization in respect of which no such Indebtedness, fractional
undivided interests or securities are incurred or issued, the cash purchase
price paid by the transferee in connection with its purchase of Receivables less
the amount of collections received by the Borrower or any Subsidiary of the
Borrower in respect of such Receivables and paid to such transferee, in each
case excluding any amounts applied to purchase fees or discount or in the nature
of interest and the aggregate principal amount or stated amount of Indebtedness,
fractional undivided interests or other securities held by the Borrower, such
Subsidiary or any Affiliate.”

(xxiii) The definition of “Permitted Subsidiary Indebtedness” appearing in
Section 11 of the Credit Agreement is hereby amended by (a) deleting the text
“1,000,000” appearing therein and inserting the text “5,000,000” in lieu thereof
and (b) deleting the text “150,000,000” appearing therein and inserting the text
“200,000,000” in lieu thereof.

(xxiv) The definition of “Significant Acquisition” appearing in Section 11 of
the Credit Agreement is hereby amended by deleting the text “325,000,000”
appearing therein and inserting the text “400,000,000” appearing therein.

(xxv) The definition of “Unfunded Current Liability” appearing in Section 11 of
the Credit Agreement is hereby restated in its entirety as follows:

““Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of the accumulated benefits under the Plan as of the
close of its most recent plan year each exceeds the value of the assets
allocable thereto, each determined in accordance with the funding requirements
set forth under Section 412 of the Code, based upon the actuarial assumptions
used by the Plan’s actuary in the most recent annual valuation of the Plan.”

(xxvi) Section 11 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical:

 

-9-



--------------------------------------------------------------------------------

“2013 Credit Agreement” shall mean that certain Credit Agreement, dated as of
April 5, 2013, among the Borrower, the lenders party thereto from time to time,
Branch Banking and Trust Company, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, and
Regions Bank, as co-documentation agents, Bank of America, N.A., as syndication
agent, and Deutsche Bank AG New York Branch, as administrative agent.

“Anti-Terrorism Laws” shall have the meaning provided in Section 7.15(a).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor
(if any), any Swap Obligation if, and to the extent that, all or a portion of
the Subsidiaries Guaranty of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a Lien to secure, such Swap Obligation (or any
Subsidiaries Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Subsidiaries Guaranty of such Subsidiary
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Subsidiaries
Guaranty or security interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to any Lender or required to be withheld or deducted from a payment to
any Lender, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, imposed
as a result of such Lender being organized under the laws of, or having its
principal office or its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof), (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 1.13) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.04, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Lender’s failure to
comply with Section 4.04(b) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Executive Order” shall have the meaning provided in Section 7.15(a).

“OFAC” shall have the meaning provided in Section 7.15(a)(v).

 

-10-



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

(xxvii) Section 13.01 of the Credit Agreement is hereby amended by (w) inserting
the text “(a)” immediately before the first sentence of such Section, (x) adding
the parenthetical “(each, an “Indemnified Person”)” immediately after the text
“advisors and agents” appearing in clause (i) thereof, (y) deleting the text
“the” immediately after the text “willful misconduct of” appearing in clause
(b) thereof and inserting the text “, or material breach in bad faith of its
material obligations under this Agreement or any other Credit Document by, the
Indemnified” in lieu thereof, and (z) inserting the following new subsection
(b) at the end of such Section:

“(b) To the full extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for consequential, special, indirect or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnified Person shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except to
the extent the liability of such Indemnified Person results from such
Indemnified Person’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).”

(xxviii) Section 13.18 of the Credit Agreement is hereby restated in its
entirety as follows:

“Section 13.18 USA PATRIOT Act Notice. Each Lender subject to the USA PATRIOT
Act hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties and other information that
will allow such Lender to identify the Borrower and the other Credit Parties in
accordance with the USA PATRIOT Act and the Borrower agrees to provide such
information from time to time to any Lender.”

(xxix) Schedule IV to the Credit Agreement is hereby restated in its entirety as
follows:

“[Reserved]”

 

-11-



--------------------------------------------------------------------------------

2. Conditions Precedent to Effectiveness. This Second Amendment shall become
effective on the date (the “Second Amendment Effective Date”) when each of the
following conditions shall have been satisfied; provided that if the following
conditions are not satisfied by April 5, 2013, this Second Amendment shall not
become effective and shall be of no force or effect with respect to the Credit
Agreement:

(i) the Borrower, the Administrative Agent and the Lenders constituting the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile,
pdf or other electronic transmission) the same to the Administrative Agent;

(ii) all of the representations and warranties made pursuant to Section 3 hereof
shall be true and correct in all material respects on the Second Amendment
Effective Date after giving effect to this Second Amendment, with the same
effect as though such representations and warranties had been made on and as of
the Second Amendment Effective Date (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such specified date);

(iii) the Borrower shall have paid any reasonable and documented out-of-pocket
expenses of the Administrative Agent required to be paid or reimbursed pursuant
to Section 13.01 of the Credit Agreement, including the reasonable and
documented fees, charges and disbursements of counsel for the Administrative
Agent; and

(iv) the Administrative Agent shall have received such other documents,
information or agreements regarding the Borrower as the Administrative Agent
shall reasonably request.

3. Representations and Warranties. The Borrower represents and warrants to the
Administrative Agent and the Lenders that, as of the date of and after giving
effect to this Second Amendment:

(i) the execution, delivery and performance of this Second Amendment have been
duly authorized by all necessary action on the part of the Borrower;

(ii) this Second Amendment is a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and to general principles of
equity;

(iii) all of the representations and warranties contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on the Second Amendment Effective Date after giving effect to this
Second Amendment, with the same effect as though such representations and
warranties had been made on and as of the Second Amendment Effective Date (it
being understood and agreed that (x) any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date and (y) any representation
or warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such specified
date); and

 

-12-



--------------------------------------------------------------------------------

(iv) no Default or Event of Default has occurred and is continuing.

4. General Provisions.

(i) Governing Law. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

(ii) Execution in Counterparts. This Second Amendment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. Delivery by telecopy or other electronic image scan transmission of
an executed counterpart of a signature page to this Second Amendment shall be
effective as delivery of an original executed counterpart of this Second
Amendment. The Administrative Agent may also require that any such documents and
signatures delivered by telecopy or other electronic image scan transmission be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopy or other electronic image scan transmission. A
complete set of counterparts shall be lodged with the Borrower and the
Administrative Agent.

(iii) Severability. Any provision hereof which is held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
rendering the remaining provisions hereof invalid, illegal or unenforceable in
such jurisdiction and without affecting the validity, legality or enforceability
of any provision in any other jurisdiction.

(iv) Successors; Assignment. The terms of this Second Amendment shall be binding
upon, and shall inure for the benefit of, the parties hereto and their
respective successors and assigns; provided that the Borrower may not assign or
transfer any of its rights, obligations or interest hereunder without the prior
written consent of each Lender.

(v) Effect on Credit Documents. (i) Except as expressly set forth herein, this
Second Amendment shall not by implication or otherwise limit, impair, constitute
a waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Credit Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to receive
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.

 

-13-



--------------------------------------------------------------------------------

(vi) Reference to Amendment. On and after the Second Amendment Effective Date,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, and each reference to the Credit
Agreement in any other Credit Document shall be deemed a reference to the Credit
Agreement as modified hereby. This Second Amendment shall constitute a “Credit
Document” for all purposes of the Credit Agreement and the other Credit
Documents.

* * *

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to the
Credit Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first set forth above.

 

FLOWERS FOODS, INC. By:   /s/ R. Steve Kinsey   Name: R. Steve Kinsey   Title:
EVP & CFO

 

[Signature Page to Second Amendment to Flowers A&R Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

individually as Administrative Agent and as a

Lender

By:   /s/ Heidi Sandquist  

Name: Heidi Sandquist

Title: Director

By:   /s/ Ming K. Chu  

Name: Ming K. Chu

Title: Vice President

 

[Signature Page to Second Amendment to Flowers A&R Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003, AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004, AS FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006, AS FURTHER AMENDED AND RESTATED AS OF MAY 20, 2011, AND AS AMENDED AS OF
NOVEMBER 16, 2012, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

BANK OF AMERICA, N.A.

  By:   /s/ David Catherall  

Name: David Catherall

Title: Managing Director

 

[Signature Page to Second Amendment to Flowers A&R Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003, AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004, AS FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006, AS FURTHER AMENDED AND RESTATED AS OF MAY 20, 2011, AND AS AMENDED AS OF
NOVEMBER 16, 2012, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

Branch Banking and Trust Company

By:   /s/ B. Echols  

Brantley Echols

Senior Vice President

 

[Signature Page to Second Amendment to Flowers A&R Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003, AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004, AS FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006, AS FURTHER AMENDED AND RESTATED AS OF MAY 20, 2011, AND AS AMENDED AS OF
NOVEMBER 16, 2012, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

COOPERATIEVE CENTRALE RAIFFEISEN- BOETENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH

  By:   /s/ Theodore W. Cox  

Name: Theodore W. Cox

Title: Executive Director

By:   /s/ Stewart Kalish  

Name: Stewart Kalish

Title: Executive Director

 

[Signature Page to Second Amendment to Flowers A&R Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003, AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004, AS FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006, AS FURTHER AMENDED AND RESTATED AS OF MAY 20, 2011, AND AS AMENDED AS OF
NOVEMBER 16, 2012, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

REGIONS BANK

By:   /s/ J. Ryan Hammack  

Name: J. Ryan Hammack

Title: Assistant Vice President

 

[Signature Page to Second Amendment to Flowers A&R Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003, AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004, AS FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006, AS FURTHER AMENDED AND RESTATED AS OF MAY 20, 2011, AND AS AMENDED AS OF
NOVEMBER 16, 2012, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

The Northern Trust Company

  By:   /s/ Kathryn S. Reuther  

Name: Kathryn Schad Reuther

Title: SVP

 

[Signature Page to Second Amendment to Flowers A&R Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003, AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004, AS FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006, AS FURTHER AMENDED AND RESTATED AS OF MAY 20, 2011, AND AS AMENDED AS OF
NOVEMBER 16, 2012, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

PNC Bank, National Association

By:   /s/ Susan J. Dimmick  

Name: Susan J. Dimmick

Title: Senior Vice President

 

[Signature Page to Second Amendment to Flowers A&R Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003, AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004, AS FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006, AS FURTHER AMENDED AND RESTATED AS OF MAY 20, 2011, AND AS AMENDED AS OF
NOVEMBER 16, 2012, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

ROYAL BANK OF CANADA

By:   /s/ G. MacArthur  

Name: Gordon MacArthur

Title: Authorized Signatory

 

[Signature Page to Second Amendment to Flowers A&R Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003, AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004, AS FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006, AS FURTHER AMENDED AND RESTATED AS OF MAY 20, 2011, AND AS AMENDED AS OF
NOVEMBER 16, 2012, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:   /s/ Ron Edwards  

Name: Ron Edwards

Title: Senior Vice President

 

[Signature Page to Second Amendment to Flowers A&R Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003, AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004, AS FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006, AS FURTHER AMENDED AND RESTATED AS OF MAY 20, 2011, AND AS AMENDED AS OF
NOVEMBER 16, 2012, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

AgFirst Farm Credit Bank

By:   /s/ Bruce B. Fortner  

Bruce B Fortner

Vice President

 

[Signature Page to Second Amendment to Flowers A&R Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003, AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004, AS FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006, AS FURTHER AMENDED AND RESTATED AS OF MAY 20, 2011, AND AS AMENDED AS OF
NOVEMBER 16, 2012, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

CoBank, ACB

  By:   /s/ M Tousignant  

Name: Michael Tousignant

Title: Vice President

 

[Signature Page to Second Amendment to Flowers A&R Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003, AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004, AS FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006, AS FURTHER AMENDED AND RESTATED AS OF MAY 20, 2011, AND AS AMENDED AS OF
NOVEMBER 16, 2012, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION

 

Farm Credit Services of America, PCA

By:   /s/ Curt A. Brown  

Name: Curt A. Brown

Title: Vice President

 

[Signature Page to Second Amendment to Flowers A&R Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003, AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004, AS FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006, AS FURTHER AMENDED AND RESTATED AS OF MAY 20, 2011, AND AS AMENDED AS OF
NOVEMBER 16, 2012, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

GreenStone Farm Credit Services, ACA/FLCA

By:   /s/ Alfred S. Compton, Jr.  

Name: Alfred S. Compton, Jr.

Title: SVP/Managing Director

 

[Signature Page to Second Amendment to Flowers A&R Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003, AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004, AS FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006, AS FURTHER AMENDED AND RESTATED AS OF MAY 20, 2011, AND AS AMENDED AS OF
NOVEMBER 16, 2012, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION

 

SunTrust Bank

By:   /s/ Peter L. Johnson  

Name: Peter Johnson

Title: Vice President

 

[Signature Page to Second Amendment to Flowers A&R Credit Agreement]